Citation Nr: 1121040	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-00 247	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for the service-connected compression fracture at L4, with Schmorl's node and left posterolateral L5-S1 herniated nucleus pulposus (hereinafter compression fracture at L4).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 




INTRODUCTION

The Veteran had on verified active duty from April 1987 to May 2003 with prior active service of 16 years, 1 month and 17 days.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the RO, which granted service connection for compression fracture at L4, with Schmorl's node and left posterolateral L5-S1 herniated nucleus pulposus and assigned a 10 percent evaluation, effective on June 1, 2003.  

In March 2007, the Board issued a decision that denied the Veteran's claim of service connection for radiculopathy of the right lower extremity and the claims for an initial evaluation in excess of 10 percent for the service-connected low back disability and a compensable rating for the service-connected radiculopathy of the left lower extremity, prior to March 3, 2006.  

The Board did assign an initial evaluation of 10 percent for the service-connected radiculopathy of the left lower extremity, beginning on March 3, 2006.

The Veteran appealed the March 2007 decision to the United States Court of Appeals for Veterans Claims (Court) in June 2007.  

The Court issued a Memorandum Decision affirming the March 2007 decision as to the denials of service connection for radiculopathy of the right lower extremity and an initial compensable evaluation for the service-connected radiculopathy of the left lower extremity prior to March 3, 2006.

With regard to the issue of an initial evaluation in excess of 10 percent for service-connected low back disability, the Court vacated that part of the decision and remanded that matter back to the Board for further development and adjudication.  

In September 2009, the Board remanded the case to the RO for development pursuant to the Court's February 2009 Memorandum Decision and March 2009 Judgment.

The issue of loss of sensation during sexual intercourse as secondary to his back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.

2.  Beginning on June 1, 2003, the service-connected compression fracture at L4, with Schmorl's node and left posterolateral L5-S1 herniated nucleus pulposus 
is shown to have been manifested by a demonstrable deformity of the involved vertebral body and productive of a disability picture manifested by a functional loss due to pain that more nearly approximated that of a moderate limitation of the motion of the lumbar spine; neither severe limitation of motion or functional loss due to pain of the lumbar spine nor a limitation of motion or functional loss due to pain manifested by restriction of flexion of the thoracolumbar spine to less than 30 degrees is demonstrated; nor is intervertebral disc syndrome with documented incapacitating attacks of more than 4 weeks during the past 12 months demonstrated.   


CONCLUSION OF LAW

The criteria for the assignment of a rating of 20 percent, but not higher, on the basis of limitation of motion and added rating of 10 percent on the basis of a demonstrable vertebral body deformity for the service-connected low back disability were met, beginning on June 1, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a including Diagnostic Codes 5285, 5292 (2002); § 4.71a including Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5235, 5243 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from disagreement with initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeals.

The Veteran received VCAA notice in December 2003.  He also received a letter from the Appeals Management Center in October 2009.

VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran has been provided necessary VA examinations.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


II.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected compression fracture at L4.

A.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide a no percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The regulatory changes amended the rating criteria for evaluating intervertebral disc syndrome effective on September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (2002).  Effective on September 26, 2003, VA revised the criteria for diagnosing and evaluating the spine.  See 68 Fed. Reg. 51454- 51458 (2003).

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).

The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO addressed the Veteran's claim for increase under the criteria effective prior to September 23, 2002, those effective on September 23, 2002, and those effective on September 26, 2003.  

Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory provisions of both September 23, 2002 and September 26, 2003 in our appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 5292 for loss of motion of the low back, effective prior to September 26, 2003, a 10 percent evaluation was assigned for slight, a 20 percent evaluation was assigned for moderate, and a 40 percent evaluation was assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1993).  

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, effective on September 23, 2002, a 60 percent evaluation may be assigned when there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

A 40 percent evaluation is assigned when the incapacitating symptom episodes last at least four weeks, but less than six weeks.

A 20 percent evaluation may be assigned when there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past twelve months.  

 A 10 percent evaluation is assigned when the incapacitating symptom episodes last at least one week, but less than two weeks, during the past twelve months.  

This remained essentially unchanged in the revisions effective on September 26, 2003.  In June 2004, a correction was published to reinsert material that was inadvertently omitted from the initial publication of the 2003 revision.  69 Fed. Reg. 32449 (2003).  

For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).

When evaluating the disability on the basis of chronic manifestations, evaluate the orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note (2).  

If the intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. at Note (3).  

Under the revised rating criteria beginning on September 26, 2003, involving the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned for lumbosacral strain when there is unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.

A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).


B.  Analysis

A January 2004 rating decision granted service connection for compression fracture at L4 and assigned a 10 percent evaluation effective on June 1, 2003, the day following the Veteran's separation from active service under Diagnostic Code 5293 for intervertebral disc syndrome. The Veteran timely appealed from the assigned rating.

An MRI performed during service in October 2002 showed findings of thoracic compression fracture and herniated disc.  Specifically, the vertebral body of L4 showed "decreased height" consistent with an old compression fracture.  

In December 2003, the Veteran was afforded a VA examination and reported having low back pain that radiated into his feet.  He reported having moderate to severe intensity of pain and using Motrin for pain relief and five acute flare-ups of low back pain when he was absent from his job.  At the time of the examination, he was working full time as a supervisor of construction.  He reported no limitation in his job, but noted using the elevator quite a bit.

On examination, the Veteran was noted to have flexion from 0 to 80 degrees, extension from 0 to 30 degrees, lateral bending from 0 to 40 degrees in each direction, and rotation from 0 to 40 degrees each way.  There was "painful motion on the last degree of the range of motion measured."

The VA examiner found that the Veteran was additionally limited by mild pain, following repetitive use of the thoracolumbar spine during the examination, but not additionally limited by fatigue, weakness, or lack of endurance following repetitive use of thoracolumbar spine.  

The examiner added that there was objective evidence of painful motion on all movements of thoracolumbar spine following repetitive use.  There was also no scoliosis, reversed lordosis or abnormal kyphosis.  

The examiner stated that there were postural abnormalities of the back, but this appears to be a misstatement in that he did not describe the abnormalities and went on to say "nor fixed deformities."  Therefore, the Board finds that the examiner appears to mean that there were neither postural abnormalities nor fixed deformities.  

Although the Veteran reported having five acute flare-ups over the previous year that prevented him from working, no medical certificate had been issued by a doctor for strict bed rest.  Rather, he was given light duty profiles prior to his separation from the service.  

The Veteran was afforded another VA examination in March 2006.  The Court has concluded that, since the examiner failed to provide any explanation of why the Veteran's impaired range of motion was normal based on his age, body characteristics, and other factors not related to his disability, the examination was inadequate.  Significantly, the Veteran reported having severe flare ups lasting one day on a weekly basis; mild fatigue, stiffness and spasm; and severe low back pain several times a year.  

The Veteran was afforded a new VA examination in May 2010 and reported having decreased motion, stiffness, spasms and severe pain of his low back.  He also reported having weekly flare-ups, but no incapacitating episodes.  

On examination, there were spasms, guarding, pain with motion and tenderness.  The muscle spasms, guarding and tenderness were not severe enough to be responsible for abnormal gait or abnormal spinal contour.

The Veteran's range of motion was noted to be that of flexion to 90 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees and bilateral rotation to 25 degrees.  The examiner concluded that there was objective evidence of pain on active rotation of motion and pain following repetitive motion.  

On range of motion testing with repetition times three, the Veteran's flexion was to 75 degrees, extension was to 10 degrees, bilateral lateral flexion was to 20 degrees and bilateral lateral rotation was to 20 degrees.  The combined range of motion after repetitive motion was 165 degrees.  

The examiner concluded that, although the range of motion was reduced, this did not represent "normal" for the Veteran.

At the time of the examination, the Veteran was employed full time as a police officer and reported losing two weeks of work due to his low back condition in the last year.  His back disability had a significant effect on his occupation.  

The examiner concluded that the Veteran was able to obtain and maintain a job requiring semi-sedentary work with several restrictions such as no standing positions for prolonged times, prolonged walking, heavy lifting, pulling, pushing or bending of the spine.  

In applying the provisions of Diagnostic Code 5292, effective prior to September 26, 2003, the Board finds that the service-connected disability picture is productive of a functional loss due to pain following repetitive movement that more closely resembles an overall limitation of motion of the low back that is moderate rather than slight in severity.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1993).  

Significantly, the findings recorded in connection with the VA examination in December 2003, in the Board's estimation, did not reflect an overall level of functional incapacity that even approached one manifested by severe limitation of motion of the lumbar spine in terms of the applicable rating criteria for the initial stage of the appeal.   

The functional assessment at that time included findings that the Veteran was independent as to the activities of daily living and worked full time as a construction foreman with some time lost due to acute flare ups of low back pain.  

Thus, on this record, an evaluation of 20 percent is assignable for the service-connected low back disability based on moderate limitation of motion, beginning on June 1, 2003.

Moreover, during the initial stage of the appeal, there is competent evidence consistent with a demonstrable vertebral body deformity to support the assignment of an added, not combined 10 percent rating under the older version of the schedular criteria in this case.   

Despite the Veteran's complaints of flare-ups and reports of losing two weeks of work a year due to the service-connected back disability, there is no showing of incapacitating episodes, meaning acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a duration more than four weeks during the previous year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).

Moreover, an increased evaluation is for application under the schedular criteria effective on September 26, 2003, which provides for a 20 percent rating for loss of back motion when forward flexion of the thoracolumbar spine is greater than 30 degrees but not more than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board acknowledges that the December 2003 examiner stated that the Veteran was additionally limited by mild pain and that there was painful motion on all movements of the thoracolumbar spine.  

Despite this, the examiner did not provide, in degrees, to what extent range of motion was additionally limited by pain.  The only indication of the extent of limitation was the examiner use of the term "mild pain."  

The recent May 2010 VA examination provided an estimate in degrees of how much the range of motion was additionally limited on repetition.  To the extent that forward flexion of the thoracolumbar spine was to at least 75 degrees and the combined motion of the thoracolumbar spine was to at least 165 degrees, this finding would not support the assignment of a higher rating.  

However, in addressing his episodes of increased pain, an evaluation of 20 percent under the schedular criteria effective on September 26, 2003, based on forward flexion of the thoracolumbar spine clearly greater than 30 degrees, but worse than 60 degrees would best describe the current extent of the service-connected disability picture.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  
 
Furthermore, there was muscle spasm and guarding that were not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, but these manifestations are more appropriately addressed by a 20 percent rating.

The Board notes that the Veteran is already assigned evaluations for both the orthopedic and neurological manifestations of his service-connected low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010).

The Board has also considered whether another rating code is "more appropriate" than the one used by the RO prior to September 26, 2003, which is the date that essentially all spinal disabilities were to be rated under the same general criteria. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As the medical evidence of record does not show any significant increase or decrease in symptomatology since June 2003, the Board concludes that staged rating is not warranted for the period of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).


C.  Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  The Board has also considered whether extraschedular evaluation is appropriate in this case.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).

However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, the level of severity and symptomatology of the veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.

If the rating criteria reasonably describe the veteran's disability level and symptomatology, the veteran's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.

If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture shows the related factors discussed hereinabove, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step analysis, whether referral for extraschedular consideration is appropriate.  However, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.

Furthermore, the evidence does not show marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards.

Therefore, the Board is not required to remand the Veteran's increased rating claims for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the Board acknowledges the Court's recent holding that a request for a total disability rating based on individual unemployability (TDIU) is not a separate claim for benefits but, rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Crucially, however, the Veteran has not asserted, and indeed medical evidence of record does not support a finding of, unemployability caused by his service-connected compression fracture at L4.  

The Veteran is shown currently to be working full time as a police officer and reports losing two weeks of work due to his back condition in the last year.  

The physician acknowledged that the Veteran reported that his back condition had a significant effect on his job, but the examiner opined that the Veteran was able to obtain and maintain a job requiring semi-sedentary work.  Consequently, the Board finds that consideration of a TDIU claim is not indicated at this time.



ORDER

An increased, initial rating of 20 percent, but not higher based on limitation of motion and an added rating of 10 percent based on demonstrable vertebral body deformity for the service-connected low back disability are granted, subject to the regulations controlling disbursement of VA monetary benefits.



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




Department of Veterans Affairs


